OPINION — AG — **** QUALIFIED ELECTORS IN SCHOOL DISTRICT ELECTIONS **** PROVISIONS OF THE CONSTITUTION AND STATUTES OF THE STATE OF OKLAHOMA LIMITING THE RIGHT TO VOTE TO REAL PROPERTY TAXPAYERS IN CERTAIN ELECTIONS, INCLUDING THE SCHOOL DISTRICT LOCAL SUPPORT LEVIES PROVIDED IN ARTICLE X, SECTION 9(D) IS VIOLATIVE OF THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION. THEREFORE, ALL QUALIFIED ELECTORS IN OKLAHOMA ARE ELECTIONS. CITE: OPINION NO. 71-413 (MICHAEL D. TINNEY)